Exhibit 10.24

Summary of Compensation Payable to Named Executive Officers

Base Salary.  The Compensation Committee (the “Committee”) of the Board of
Directors of Yahoo! Inc. (“Yahoo!”) has previously approved the annual base
salaries of Yahoo!’s executive officers.  The following table shows the annual
base salary for 2006 of our Chief Executive Officer and four most highly
compensated other executive officers (based on their total annual salary and
bonus compensation during 2005), also referred to as the Named Executive
Officers.

Name and Principal Position

 

       Salary       

 

Terry S. Semel

 

 

 

Chairman and Chief Executive Officer

 

$

1

(1)

 

 

 

 

Susan Decker

 

 

 

Executive Vice President, Finance and Administration, and Chief Financial
Officer

 

$

500,000

 

 

 

 

 

Daniel L. Rosensweig

 

 

 

Chief Operating Officer

 

$

500,000

 

 

 

 

 

Farzad Nazem

 

 

 

Chief Technical Officer and Executive Vice President, Engineering and Site
Operations

 

$

500,000

(2)

 

 

 

 

Michael J. Callahan

 

 

 

Senior Vice President, General Counsel and Secretary

 

$

325,000

 

--------------------------------------------------------------------------------

(1)             In May 2006 the Committee approved a $1 base salary rate for Mr.
Semel for the period from June 1, 2006 through December 31, 2006, as well as for
each of calendar 2007 and calendar 2008.  For the period from January 1, 2006
through May 31, 2006, Mr. Semel was paid at his 2005 rate of base salary,
$600,000 annually.

(2)             Mr. Nazem’s 2006 annual salary of $500,000 was reported in our
Form 8-K filed on June 2, 2006.  Exhibit 10.24 filed with our Form 10-Q on
August 4, 2006 inadvertently stated Mr. Nazem’s 2006 annual salary to be
$450,000.

Bonus.  In addition to receiving base salary, Yahoo!’s Named Executive Officers
are also generally eligible to receive an annual bonus as described below.

For each of 2006 through 2008, Mr. Semel will be eligible to receive a
discretionary annual bonus payable in the form of a fully vested nonqualified
stock option for up to 1 million shares of Yahoo! common stock with an exercise
price equal to the closing trading price of Yahoo!’s common stock on the date of
the grant of the award.  The amount of each such annual bonus, if any, will be
determined by the Committee based on the achievement of Yahoo!’s strategic and
operating priorities each year and other objective and subjective performance
criteria to be established by the Committee.

For each of 2006 through 2009, Mr. Rosensweig and Ms. Decker will each be
eligible to receive an annual target cash bonus of $1 million.  For each of 2006
and 2007, Mr. Nazem will be eligible to receive an annual target cash bonus of
$1 million.  Mr. Callahan is also generally eligible to receive an annual
bonus.  In each case, the amount of an executive’s annual bonus, if any, will be
determined by the Committee based on the executive’s and Yahoo!’s performance
for the relevant year.

Long-Term Incentives.  The Named Executive Officers are also eligible to receive
equity-based incentives and other awards from time to time in the discretion of
the Committee.  Equity-based incentives granted by Yahoo! to the Named Executive
Officers are reported on Form 4 filings with the Securities and Exchange
Commission.


--------------------------------------------------------------------------------